Services in defending an infant eighteen years of age against a serious criminal charge fall within the class of necessaries. If the original employment of plaintiff was by the guardian, he should be allowed the amount from the property of the ward. The claim of the attorney is plainly reasonable, and the motion should have been granted. Order reversed, with ten dollars costs and disbursements payable out of the funds, and motion granted. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.